DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/22 has been entered.

Response to Arguments
Applicant's arguments filed 5/20/22 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments, the applicant states that Tonar discloses that each conductive portion (80, 84, 108, 112) are connected to apply a driving voltage. The examiner respectfully disagrees, as Tonar discloses in Paragraph 0021 that the conductive section (84) is electrically insulated from the electrode section (80); therefore the conductive section (4) would not apply the driving voltage to the light control layer.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9-11, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tonar (US Publication No.: US 2018/0101079 A1 of record) in view of Labrot et al (US Publication No.: US 2018/0281570 A1 of record, “Labrot”).
Regarding Claim 1, Tonar discloses a light control sheet (Figure 2), comprising:
A light control layer (Figure 2, light control layer 62);
A pair of transparent electrode layers including a first transparent electrode layer and a second transparent electrode layer sandwiching the light control layer (Figure 2, first transparent electrode layer 34 including 80/88/84, second transparent electrode layer 50 including 112/116/108); and
A pair of transparent support layers sandwiching the light control layer and the pair of transparent electrode layers (Figure 2, transparent support layers 22 and 38; Paragraph 0018), wherein
The pair of transparent electrode layers is formed such that the first transparent electrode layers faces a first surface of the light control layer and that the second transparent electrode layer faces a second surface of the light control layer on an opposite side with respected to the first surface (Figure 2, first transparent electrode layer 80/88/84 faces a first surface of the light control layer 62, where the second transparent electrode layer 112/116/108 faces a second surface of the light control layer 62), and
The first transparent electrode layer has an electrode section configured to apply a driving voltage to the light control layer (Paragraph 0021; Figure 2, electrode section 80), and
An insulating section formed adjacent to the electrode section and extending along an outer edge of the electrode section (Paragraph 0021; Figure 2, insulating section 88 extends horizontally and vertically, where horizontally is along an outer edge of the electrode section 80), and
An outer-peripheral conductive section formed adjacent to the insulating section and extending along an outer edge of the insulating section (Figure 2, outer-peripheral conductive section 84) such that the outer-peripheral conductive section is insulating from the electrode section by the insulating section and is not configured to apply the driving voltage to the light control layer (Paragraph 0021 discloses the outer-peripheral conductive section 84 is electrically insulated from the electrode section 80 via the insulating section 88). 
Tonar fails to disclose that the light control layer includes a liquid crystal composition.
However, Labrot discloses a similar light control sheet where the light control layer includes a liquid crystal composition (Labrot, Figure 3, light control layer 11; Paragraph 0074).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light control sheet as disclosed by Tonar to include liquid crystal as disclosed by Labrot. One would have been motivated to do so for the purpose of improving visual impression and optimizing light transmittance (Labrot, Paragraphs 0028-0029). 

Regarding Claim 3, Tonar in view of Labrot discloses the light control sheet according to claim 1.
Tonar fails to disclose that the insulating section is a laser-processed portion of the first transparent electrode layer.
However, Labrot discloses a similar light control sheet where the insulating section is a laser-processed portion of the first transparent electrode layer (Labrot, Figure 3, insulating section 10; Paragraph 0037; Paragraph 0079).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light control sheet as disclosed by Tonar to include a laser process as disclosed by Labrot. One would have been motivated to do so for the purpose of achieving stability and precision within the manufacturing process (Labrot, Paragraph 0037). 

Regarding Claim 4, Tonar in view of Labrot discloses the light control sheet according to claim 3, wherein the first transparent electrode layer comprises a conductive film including a fragmented portion forming the insulating section (Tonar, Figure 2 includes a conductive film 34 with a fragmented portion 88).

Regarding Claim 5, Tonar in view of Labrot discloses the light control sheet according to claim 3.
Tonar fails to disclose that the insulating section and the electrode section are formed such that a visible light transmittance in the insulating section is lower than a visible light transmittance in the electrode section.
However, Labrot discloses a similar light control sheet where the insulating section and the electrode section are formed such that a visible light transmittance in the insulating section is lower than a visible light transmittance in the electrode section (Labrot, Paragraph 0076 discloses the use of an acrylic adhesive for the insulating section 10 and Paragraph 0074 discloses the use of ITO for the electrode section 12, where ITO is known to have a greater transmittance than acrylic adhesive).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light control sheet as disclosed by Tonar to have a greater transmittance in the electrode section as disclosed by Labrot. One would have been motivated to do so for the purpose of achieving greater light transmittance in the display area as opposed to the peripheral area (Labrot, Paragraphs 0074-0076).

Regarding Claim 9, Tonar in view of Labrot discloses the light control sheet according to claim 1, wherein the second transparent electrode layer includes an electrode section configured to apply a driving voltage and an insulating section formed adjacent to the electrode section and extending along an outer edge of the electrode section of the second transparent electrode layer (Tonar, Figure 2, electrode section 112, insulating section 116).
Tonar fails to disclose that the second transparent electrode layer is formed such that the insulating section of the first transparent electrode layer overlaps the insulating section of the second transparent electrode layer.
However, Labrot discloses a similar light control sheet where the second transparent electrode layer is formed such that the insulating section of the first transparent electrode layer overlaps the insulating section of the second transparent electrode layer (Labrot, Figure 3, insulating section of first transparent electrode layer includes top portion of 10 and insulating section of second transparent electrode layer includes bottom portion of 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light control sheet as disclosed by Tonar to include overlapping insulating sections as disclosed by Labrot. One would have been motivated to do so for the purpose of adequately preventing the active layer from being damaged or aging rapidly (Labrot, Paragraph 0076). 

Regarding Claim 10, Tonar discloses a method of producing a light control sheet (Figure 2), comprising:
Forming a multilayer laminate in which a light control layer is sandwiched between a first transparent conductive layer support by a first transparent support layer and a second transparent conductive layer supported by a second transparent support layer (Figure 2, light control layer 62, first transparent conductive layer 34, first support layer 22, second transparent conductive layer 50, second support layer 38; Paragraph 0018); and
Forming an insulating section in the first transparent conductive layer such that the first transparent conductive layer has an electrode section configured to apply a driving voltage to the light control layer, the insulating section formed adjacent to the electrode section and extending along an outer edge of the electrode section (Figure 2, insulating section 88 extends adjacent to and along outer edge of electrode section 80), and
An outer-peripheral conductive section formed adjacent to the insulating section and extending along an outer edge of the insulating section (Figure 2, outer-peripheral conductive section 84) such that the outer-peripheral conductive section is insulating from the electrode section by the insulating section and is not configured to apply the driving voltage to the light control layer (Paragraph 0021 discloses the outer-peripheral conductive section 84 is electrically insulated from the electrode section 80 via the insulating section 88), wherein
The multilayer laminate is formed such that the first transparent conductive layer forms a first transparent electrode layer facing a first surface of the light control layer and that the second transparent conductive layer forms a second transparent electrode layer facing a second surface of the light control layer on an opposite side with respect to the first surface (Figure 2, first transparent conductive layer 80/88/84 faces a first surface of the light control layer 62, where the second transparent conductive layer 112/116/108 faces a second surface of the light control layer 62).
Tonar fails to disclose that the light control layer includes liquid crystal and that the insulating section is formed by laser irradiation to the multilayer laminate.
However, Labrot discloses a similar light control sheet where the light control layer includes liquid crystal (Labrot, Figure 3, light control layer 11; Paragraph 0074) and that the insulating section is formed by laser irradiation to the multilayer laminate (Labrot, Figure 3, insulating section 10; Paragraph 0037; Paragraph 0079).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light control sheet as disclosed by Tonar to include a laser process and liquid crystals as disclosed by Labrot. One would have been motivated to include a laser process for the purpose of achieving stability and precision within the manufacturing process (Labrot, Paragraph 0037). One would have been motivated to include liquid crystals for the purpose of improving visual impression and optimizing light transmittance (Labrot, Paragraphs 0028-0029). 

Regarding Claim 11, Tonar in view of Labrot discloses the light control sheet according to claim 1, wherein the pair of transparent electrode layers is formed such that the first transparent electrode layer is formed on and in contact with the first surface of the light control layer and that the second transparent electrode layer formed on and in contact with the second surface of the light control layer (Tonar, Figure 2, first transparent electrode layer 34 is formed directly on a first surface while second transparent electrode layer 50 is formed directly on a second layer).

Regarding Claim 15, Tonar in view of Labrot discloses the light control sheet according to claim 11. 
Tonar fails to disclose that the insulating section is a laser-processed portion of the first transparent electrode layer.
However, Labrot discloses a similar light control sheet where the insulating section is a laser-processed portion of the first transparent electrode layer (Labrot, Figure 3, insulating section 10; Paragraph 0037; Paragraph 0079).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light control sheet as disclosed by Tonar to include a laser process as disclosed by Labrot. One would have been motivated to do so for the purpose of achieving stability and precision within the manufacturing process (Labrot, Paragraph 0037). 

Regarding Claim 17, Tonar in view of Labrot discloses the light control sheet according to claim 15, wherein the first transparent electrode layer comprises a conductive film including a fragmented portion forming the insulating section (Tonar, Figure 2 includes a conductive film 34 with a fragmented portion 88).

Regarding Claim 19, Tonar in view of Labrot discloses the light control sheet according to claim 15. 
Tonar fails to disclose that the insulating section and the electrode section are formed such that a visible light transmittance in the insulating section is lower than a visible light transmittance in the electrode section.
However, Labrot discloses a similar light control sheet where the insulating section and the electrode section are formed such that a visible light transmittance in the insulating section is lower than a visible light transmittance in the electrode section (Labrot, Paragraph 0076 discloses the use of an acrylic adhesive for the insulating section 10 and Paragraph 0074 discloses the use of ITO for the electrode section 12, where ITO is known to have a greater transmittance than acrylic adhesive).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light control sheet as disclosed by Tonar to have a greater transmittance in the electrode section as disclosed by Labrot. One would have been motivated to do so for the purpose of achieving greater light transmittance in the display area as opposed to the peripheral area (Labrot, Paragraphs 0074-0076).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Labrot in view of Hermens et al (US Publication No.: US 5,706,069 of record, “Hermens”). 
Regarding Claim 6, Tonar in view of Labrot discloses the light control sheet according to claim 3.
Tonar fails to disclose that the insulating section is a strip-shaped region having an outer shape formed by a sequence of a plurality of rounded regions formed in one direction.
However, Hermens discloses a similar light control sheet where the insulating section is a strip-shaped region having an outer shape formed by a sequence of a plurality of rounded regions formed in one direction (Hermens, Figure 1, insulating section 3 has a strip-shaped region with a plurality of rounded regions 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the insulating section as disclosed by Tonar to include rounded regions as disclosed by Hermens. One would have been motivated to do so for the purpose of providing device support and resistance to large tensile forces (Hermens, Column 3, l.53-Column 4, l.27). 

Regarding Claim 8, Tonar in view of Labrot discloses the light control sheet according to claim 1.
Tonar fails to disclose that the light control sheet has a connection region to which a wiring section configured to apply the driving voltage to the electrode section is connected, such that the connection region is formed in an end portion of the light control sheet and that the insulating section is disconnected in a vicinity of the connection region.
However, Hermens discloses a similar light control sheet where the light control sheet has a connection region to which a wiring section configured to apply the driving voltage to the electrode section is connected, such that the connection region is formed in an end portion of the light control sheet and that the insulating section is disconnected in a vicinity of the connection region (Hermens, Figure 1, wiring section 10/8, insulating section 3, electrode section 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light control sheet as disclosed by Tonar to have a wiring section outside of the insulating section as disclosed by Hermens. One would have been motivated to do so for the purpose of ascertaining a permanent connection between substrates that are free from leakage (Hermens, Column 3, l.30-51). 

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tonar in view of Labrot in further view of Brown et al (US Publication No.: US 2016/0054633 A1, “Brown”). 
Regarding Claim 2, Tonar in view of Labrot discloses the light control sheet according to claim 1.
Tonar fails to disclose that the outer-peripheral conductive section is formed such that the outer-peripheral conductive section has an annular shape that surrounds the outer edge of the insulating section entirely.
However, Brown discloses a similar device where the outer-peripheral conductive section is formed such that the outer-peripheral conductive section has an annular shape that surrounds the outer edge of the insulating section entirely (Brown, Figures 1A-1C, outer-peripheral conductive section 175/135/145 have an annular shape that surrounds the insulating section 160/165 entirely).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Tonar to include an annular outer-peripheral conductive section as disclosed by Brown. One would have been motivated to do so for the purpose of reducing charge buildup and coloration thereby improving display quality (Brown, Paragraph 0035). 

Regarding Claim 13, Tonar in view of Labrot discloses the light control sheet according to claim 11.
Tonar fails to disclose that the outer-peripheral conductive section is formed such that the outer-peripheral conductive section has an annular shape that surrounds the outer edge of the insulating section entirely.
However, Brown discloses a similar device where the outer-peripheral conductive section is formed such that the outer-peripheral conductive section has an annular shape that surrounds the outer edge of the insulating section entirely (Brown, Figures 1A-1C, outer-peripheral conductive section 175/135/145 have an annular shape that surrounds the insulating section 160/165 entirely).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Tonar to include an annular outer-peripheral conductive section as disclosed by Brown. One would have been motivated to do so for the purpose of reducing charge buildup and coloration thereby improving display quality (Brown, Paragraph 0035). 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tonar in view of Labrot in further view of Jeong (US Publication No.: US 2008/0002134 A1 of record) and Brown.
Regarding Claim 7, Tonar in view of Labrot discloses the light control sheet according to claim 1.
Tonar fails to disclose that the insulating section has an annular shape that surrounds the electrode section, and the light control sheet has a connection region to which a wiring section configured to apply the driving voltage to the electrode section is to be connected, such that the wiring section is surrounded by the insulating section when connected to the connection region. 
However, Jeong discloses a similar light control sheet where the insulating section has an annular shape that surrounds the electrode section, and the light control sheet has a connection region to which a wiring section configured to apply the driving voltage to the electrode section is to be connected, such that the wiring section is surrounded by the insulating section when connected to the connection region (Jeong, Figure 7-8A, electrode section 244, insulating section 250, wiring section 230, where the wiring section 230 is in an area surrounded by the insulating section 250). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light control sheet as disclosed by Tonar to include a wiring section within the insulating section as disclosed by Jeong. One would have been motivated to do so for the purpose of improving electrical connection between the wiring section and electrode section (Jeong, Paragraphs 0065-0066).
Tonar also fails to disclose that the outer-peripheral conductive section is formed such that the outer-peripheral conductive section has an annular shape that surrounds the outer edge of the insulating section entirely.
However, Brown discloses a similar device where the outer-peripheral conductive section is formed such that the outer-peripheral conductive section has an annular shape that surrounds the outer edge of the insulating section entirely (Brown, Figures 1A-1C, outer-peripheral conductive section 175/135/145 have an annular shape that surrounds the insulating section 160/165 entirely).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Tonar to include an annular outer-peripheral conductive section as disclosed by Brown. One would have been motivated to do so for the purpose of reducing charge buildup and coloration thereby improving display quality (Brown, Paragraph 0035). 

Claims 12, 14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tonar in view of Labrot in further view of De Jong et al (US Publication No.: US 2018/0011359 A1, “De Jong”).
Regarding Claim 12, Tonar in view of Labrot discloses the light control sheet according to claim 1.
Tonar fails to disclose a pair of alignment layers including a first alignment layer formed on the first surface of the light control layer and a second alignment layer formed on the second surface of the light control layer, wherein the pair of the transparent electrode layers is formed such that the first transparent electrode layer is formed on the first alignment layer and that the second transparent electrode layer formed on the second alignment layer.
However, De Jong discloses a similar light control sheet comprising a pair of alignment layers including a first alignment layer formed on the first surface of the light control layer and a second alignment layer formed on the second surface of the light control layer, wherein the pair of the transparent electrode layers is formed such that the first transparent electrode layer is formed on the first alignment layer and that the second transparent electrode layer formed on the second alignment layer (De Jong, Paragraphs 0045-0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light control sheet as disclosed by Tonar to include alignment layers as disclosed by De Jong. One would have been motivated to do so for the purpose of optimizing the alignment of the liquid crystals in order to achieve a desired mode of the light control sheet (De Jong, Paragraph 0045). 

Regarding Claim 16, Tonar in view of Labrot and De Jong discloses the light control sheet according to claim 11. 
Tonar fails to disclose that the insulating section is a laser-processed portion of the first transparent electrode layer.
However, Labrot discloses a similar light control sheet where the insulating section is a laser-processed portion of the first transparent electrode layer (Labrot, Figure 3, insulating section 10; Paragraph 0037; Paragraph 0079).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light control sheet as disclosed by Tonar to include a laser process as disclosed by Labrot. One would have been motivated to do so for the purpose of achieving stability and precision within the manufacturing process (Labrot, Paragraph 0037). 

Regarding Claim 18, Tonar in view of Labrot and De Jong discloses the light control sheet according to claim 15, wherein the first transparent electrode layer comprises a conductive film including a fragmented portion forming the insulating section (Tonar, Figure 2 includes a conductive film 34 with a fragmented portion 88).

Regarding Claim 20, Tonar in view of Labrot and De Jong discloses the light control sheet according to claim 15. 
Tonar fails to disclose that the insulating section and the electrode section are formed such that a visible light transmittance in the insulating section is lower than a visible light transmittance in the electrode section.
However, Labrot discloses a similar light control sheet where the insulating section and the electrode section are formed such that a visible light transmittance in the insulating section is lower than a visible light transmittance in the electrode section (Labrot, Paragraph 0076 discloses the use of an acrylic adhesive for the insulating section 10 and Paragraph 0074 discloses the use of ITO for the electrode section 12, where ITO is known to have a greater transmittance than acrylic adhesive).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light control sheet as disclosed by Tonar to have a greater transmittance in the electrode section as disclosed by Labrot. One would have been motivated to do so for the purpose of achieving greater light transmittance in the display area as opposed to the peripheral area (Labrot, Paragraphs 0074-0076).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tonar in view of Labrot and De Jong in further view of Brown.
Regarding Claim 14, Tonar in view of Labrot and Dejong discloses the light control sheet according to claim 12.
Tonar fails to disclose that the outer-peripheral conductive section is formed such that the outer-peripheral conductive section has an annular shape that surrounds the outer edge of the insulating section entirely.
However, Brown discloses a similar device where the outer-peripheral conductive section is formed such that the outer-peripheral conductive section has an annular shape that surrounds the outer edge of the insulating section entirely (Brown, Figures 1A-1C, outer-peripheral conductive section 175/135/145 have an annular shape that surrounds the insulating section 160/165 entirely).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Tonar to include an annular outer-peripheral conductive section as disclosed by Brown. One would have been motivated to do so for the purpose of reducing charge buildup and coloration thereby improving display quality (Brown, Paragraph 0035). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871